         Case 4:19-cv-03046-JST Document 3 Filed 06/03/19 Page 1 of 3



 1   Keith A. Custis (#218818)
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
 3
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice forthcoming)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice forthcoming)
 7     tdl@kellerlenkner.com
     Marquel Reddish (pro hac vice forthcoming)
 8     mpr@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Attorneys for Plaintiffs
12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14
                                                  )
15                                                    Case No. 3:19-cv-03046
     DEVAN COSTA and                              )
16   AHMED WADSWORTH,                             )
                                                  )   CERTIFICATION OF INTERESTED
17                                                )   ENTITIES OR PERSONS BY
                     Plaintiffs,                  )   PLAINTIFFS PER LOCAL
18                                                )   RULE 3-15
19          vs.                                   )
                                                  )
20   POSTMATES INC.                               )
                                                  )
21                                                )
                     Defendant.                   )
22
                                                  )
23                                                )
                                                  )
24

25

26

27

28
                                CERTIFICATION OF INTERESTED PARTIES
                                        CASE NO. 3:19-cv-03046
         Case 4:19-cv-03046-JST Document 3 Filed 06/03/19 Page 2 of 3



 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2   named parties, there is no such interest to report.

 3

 4             Dated: June 3, 2019                     Respectfully submitted,

 5                                                     /s/ Keith A. Custis
                                                       Keith A. Custis (#218818)
 6                                                       kcustis@custislawpc.com
                                                       CUSTIS LAW, P.C.
 7                                                     1875 Century Park East, Suite 700
                                                       Los Angeles, California 90067
 8                                                     (213) 863-4276

 9                                                     Ashley Keller (pro hac vice forthcoming)
                                                         ack@kellerlenkner.com
10                                                     Travis Lenkner (pro hac vice forthcoming)
                                                         tdl@kellerlenkner.com
11                                                     Marquel Reddish (pro hac vice forthcoming)
                                                         mpr@kellerlenkner.com
12                                                     KELLER LENKNER LLC
                                                       150 N. Riverside Plaza, Suite 4270
13                                                     Chicago, Illinois 60606
                                                       (312) 741-5220
14
                                                       Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              CERTIFICATION OF INTERESTED PARTIES
                                      CASE NO. 3:19-cv-03046
        Case 4:19-cv-03046-JST Document 3 Filed 06/03/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Postmates Inc. at its

 3   headquarters at 201 Third Street, Suite 200, San Francisco, California 94103.

 4

 5          Dated: June 3, 2019                           /s/ Keith A. Custis

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             CERTIFICATION OF INTERESTED PARTIES
                                     CASE NO. 3:19-cv-03046
